UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4653


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROSA DELOCH PORTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00174-JAB-1)


Submitted:   May 14, 2010                 Decided:   June 11, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus   O.  Murphy,   LAW  OFFICE  OF  ROMALLUS   O.  MURPHY,
Greensboro, North Carolina, for Appellant.     L. Patrick Auld,
Harry L. Hobgood, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rosa Porter was convicted by a jury of mail fraud and

three     counts     of   making    a   false    statement     to     a    federal

investigator, 18 U.S.C. §§ 1001, 1341 (2006), and was sentenced

to thirty months imprisonment.               Porter timely appealed.              Her

attorney has filed a brief pursuant to Anders v. California, 386

U.S.    738    (1967),    in   which    he   asserts    that    there      are     no

meritorious issues for appeal but questions whether the district

court abused its discretion in denying Porter’s motion for a

continuance, whether the district court properly instructed the

jury on the defense of good faith, and whether Porter was denied

effective      assistance      of   counsel.        Porter      has       filed     a

supplemental pro se brief raising numerous issues.

              The evidence presented at Porter’s trial, read in the

light most favorable to the government, see United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc), established

the     following.        Porter,   doing    business    as    American      First

Mortgage, recruited a straw buyer (Gregory Hinson) to purchase

certain real property in Trinity, North Carolina, for $495,000.

Porter submitted a mortgage application, on behalf of Hinson, to

Fremont Investment and Loan (Fremont).              The application showed

that the property was to be Hinson’s primary residence; Hinson’s

income was inflated to qualify for the loan.                   Porter received

$22,000 in brokerage fees at closing.               Shortly after closing,

                                        2
Porter and her husband moved into the residence but failed to

make     the     monthly     mortgage        payments.          Fremont        initiated

foreclosure proceedings in 2003.

               Porter was indicted in May 2007 for mail fraud and

making false statements; she was convicted of four of the five

counts after a jury trial.              Based on a total offense level of 19

and a criminal history category I, Porter’s advisory guidelines

range was 30 to 37 months imprisonment.                         The district court

imposed a sentence at the bottom of the range.                          Porter timely

appealed.

               Porter’s     attorney       first       challenges       the     district

court’s denial of her motion for a continuance.                               This court

reviews     the    district        court’s       denial    of    a   motion       for   a

continuance for abuse of discretion.                   United States v. Williams,

445 F.3d 724, 739 (4th Cir. 2006).                    “[E]ven if such an abuse is

found,    the     defendant      must    show     that    the   error    specifically

prejudiced      [his]     case    in    order    to    prevail.”        Id.    (internal

quotation marks and citation omitted).

               Here, there was no abuse of discretion.                  Porter’s only

reason for seeking a continuance was to have another attorney

appointed because she did not believe her appointed attorney was

prepared for trial.              However, counsel stated that he had been

given a one-month continuance and that, contrary to Porter’s

assertion, he was prepared to try the case.                     The district court

                                             3
heard testimony from both Porter and her attorney and determined

that there had been no breakdown in communications to warrant

appointment of new counsel and, based on the timing of Porter’s

motion, denied the motion for a continuance.

             Counsel also asserts that the district court did not

adequately     instruct     the   jury    on           the   defense       of     good    faith.

However, the record reveals that the district court properly

instructed the jury with respect to the meaning of intent as

well as the defense of good faith.                       We find that the district

court’s      instruction,      taken     as        a    whole,       fairly       stated    the

controlling      law    and,      therefore,             there       was     no     abuse    of

discretion.      See United States v. Moye, 454 F.3d 390, 398 (4th

Cir. 2006) (en banc) (providing standard).

             Finally,     counsel      questions             whether       Porter      received

ineffective     assistance      of   counsel.                This    court      “may     address

[claims of ineffective assistance] on direct appeal only if the

lawyer’s ineffectiveness conclusively appears from the record.”

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Because counsel’s ineffectiveness does not conclusively appear

from   the    record,   we     decline        to       review       Porter’s      ineffective

assistance claim on direct appeal.

             Porter has also filed a supplemental pro se brief in

which she raises numerous challenges to the sufficiency of the

evidence, asserts claims of ineffective assistance of counsel,

                                          4
and questions the calculation of the loss attributable to her at

sentencing.

            Our review of the record, including the transcript of

the trial proceedings, discloses that the government presented

sufficient    evidence          to    support        the   jury’s       verdict   as    to    all

counts.      With    respect          to    Porter’s       many    claims      regarding      her

attorney’s representation, we decline to review these claims as

we do not find ineffective assistance on the face of the record.

            Finally,        Porter          challenges      the     calculation        of    loss

attributable        to     her        at     sentencing.          The    district       court’s

calculation    of        loss    is    a     factual       determination       reviewed       for

clear error.        See United States v. Brooks, 111 F.3d 365, 373

(4th Cir. 1997).            At sentencing, the district court makes a

“reasonable      estimate             of     the      loss,       given     the      available

information.”        United States v. Miller, 316 F.3d 495, 503 (4th

Cir. 2003); USSG § 2B1.1, cmt. n.2(c).                        Here, the district court

made a reasonable determination regarding the amount of loss

resulting    from        Porter’s          offenses.        Porter       has   not     made    an

affirmative showing that the findings in the presentence report

are unreliable or inaccurate.                    See United States v. Randall, 171

F.3d 195, 210-11 (4th Cir. 1999); United States v. Love, 134

F.3d 595, 606 (4th Cir. 1998).                        Therefore, the district court

was   entitled      to     adopt           the   presentence        report      as     its    own

findings.     United States v. Terry, 916 F.2d 157, 162 (4th Cir.

                                                 5
1990).        Accordingly,        the   district       court    did    not    err    in

calculating the amount of loss attributable to Porter, and thus

did not commit clear error.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore     affirm     the    district    court’s      judgment.

This court requires that counsel inform Porter, in writing, of

the right to petition the Supreme Court of the United States for

further review.            If Porter requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Porter.             We deny all of Porter’s pending motions

filed    in   this    court.       We   further      deny    counsel’s      motion   to

withdraw.       We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented    in    the    materials

before    the      court    and   argument     would   not     aid   the    decisional

process.

                                                                              AFFIRMED




                                           6